Citation Nr: 1808816	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  12-34 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as due to herbicide exposure and secondary to diabetes mellitus, type II.

2.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as due to herbicide exposure and secondary to diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1970 to July 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  


FINDING OF FACT

The Veteran's peripheral neuropathies of the bilateral lower extremities have been associated with service-connected diabetes mellitus, type II.  


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the left lower extremity is the result of a service-connected disability.  38 U.S.C. §§ 1110, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).

2.  Peripheral neuropathy of the right lower extremity is the result of a service-connected disability.  38 U.S.C. §§ 1110, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Generally, service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated by, active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease initially diagnosed after service when the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  To establish service connection, there must be competent evidence of: (1) the current existence of the disability for which service connection is being claimed; (2) a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) a nexus or connection between the disease, injury, or event in service and the current disability.  Shedden v. Principi, 381 F.3d 1163 (2004).

Service connection may also be established on a secondary basis when a disability is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing secondary service connection requires evidence sufficient to show: (1) that a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310). 

The Veteran contends that peripheral neuropathy of the lower extremities is related to his service-connected diabetes.  He does not assert, and the evidence does not show, that peripheral neuropathy is directly related to service.  Thus, the threshold question is whether he has a diagnosis of peripheral neuropathy of the bilateral lower extremities and, if so, is it related to diabetes.

There is conflicting evidence of record as to diagnosis.  On one hand, multiple VA examiners have declined to diagnose the Veteran with peripheral neuropathy of the bilateral lower extremities, and instead attribute his pertinent symptoms to a number of nonservice-connected disorders, to include lumbar spinal stenosis, bunions, and hammertoes.  See VA examinations dated November 2011, September 2012, and April 2015.  

In contrast, several of the Veteran's private physicians have diagnosed him with peripheral neuropathy of the bilateral lower extremities.  For example, a February 2012 letter from a private provider physician diagnosed the Veteran with peripheral neuropathy, to include symptoms in his lower extremities.  In November 2012, it was noted that the Veteran has been treated for peripheral neuropathy since 2000.  Private treatment record dated January 2014 diagnosed him with symptoms consistent with underlying peripheral polyneuropathy.  

These contrasting opinions are of equal probative value, as they are based upon noted diagnostic testing, analyses of the Veteran's comorbid conditions, and review of the pertinent symptomatology.  Thus, the evidence is at least in equipoise as to whether he has been diagnosed with peripheral neuropathy.  

Giving the Veteran the benefit of the doubt as to diagnosis, the next question is whether peripheral neuropathy is related to his service-connected diabetes.  On one hand, an April 2015 VA examiner opined that the Veteran's neuropathy was less likely than not caused by diabetes.  The examiner reasoned that the Veteran had congenital lumbarization of his S1 vertebrae with 8 mm of anterolisthesis and disk space narrowing with a past history of lumbar radiculopathy.  Thus, according to the examiner, the symptoms, physical examination, and electrodiagnostic studies were well-explained by comorbidities.  

In contrast, the Veteran's private physician established a direct nexus between the Veteran's neuropathy and his diabetes in two letters dated February 2012 and November 2012.  To that end, the physician noted that peripheral neuropathy was among the earliest and most common complications of diabetes, and that the Veteran had required treatment for it since approximately 2000.  

The available private treatment records clearly delineate the Veteran's entire medical history, to include repeated references to a back condition.  Thus, the private practitioner appears to be well-informed of the Veteran's pertinent medical history, to include the full scope of conditions that may be causally related to his neuropathy.  Moreover, the private opinions are based upon the physician's near-20 years of experience in treating the Veteran's disabilities, as established by diagnostic testing.  

At the very least, the opinions as to a causal relationhip on the issue of whether peripheral neuropathy of the lower extremities is related to service are in equipoise.  Therefore, reasonable doubt is resolved in favor of the Veteran and entitlement to service connection for peripheral neuropathy of the bilateral lower extremities is granted.

Given the favorable disposition, no discussion of VA's duties to notify or assist is necessary.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).


ORDER

Service connection for peripheral neuropathy of the left lower extremity is granted.  

Service connection for peripheral neuropathy of the right lower extremity is granted.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


